Calhoon, J.,
delivered the opinion of the court.
No doubt the chancellor below was as reluctant to decide in the way in which he did as we are to sustain him. But we must affirm the decree rendered by him on the authorities cited in his opinion and in the briefs of counsel. Service by publication on a nonresident defendant in suit for alimony is not enough. The law in regard to in rem proceedings has no application to the facts of this case. Insanity of a grantor in a conveyance may be shown by the defense in an action of ejectment.

Affirmed.